Exhibit 10.1
WRITTEN SUMMARY OF THE MATERIAL TERMS OF
THE MANHATTAN ASSOCIATES, INC. 2009 ANNUAL CASH INCENTIVE PLAN*
          The 2009 Annual Cash Incentive Plan (the “2009 Plan”) is a cash
incentive plan for participants approved by the Compensation Committee whereby
such participants may receive cash payouts in the event the company achieves
performance targets for total company revenue and total company adjusted
earnings per share (“Adjusted EPS”). The Plan includes targets for each quarter
that reflect the year-to-date goals for that quarter as well as an annual goal.
Total company revenues and Adjusted EPS each constitute 50% of a participant’s
total cash incentive opportunity, except in the case of Mr. Mitchell, Executive
Vice President of Americas Operations, whose total cash incentive opportunity is
25% based upon total company revenue targets, 25% based on Adjusted EPS targets
and 50% on Americas’ license revenue targets. Incentives are payable quarterly.
          Cash incentives are not payable below a threshold amount, and are
payable at 100% of the participant’s cash incentive opportunity upon achievement
of target goals. If full year target goals are exceeded, incentives are payable
to a maximum of 200% of the participant’s target cash incentive opportunity
(after accounting for previously made quarterly payments). Incentives are
payable on a straight line ratable basis for performance between threshold and
target goals, and target and above-target goals.
          For purposes of the 2009 Plan:

  •   Total company revenues exclude hardware revenue and billed travel revenue.
    •   Adjusted EPS is the Company’s earnings per share after excluding
amortization of intangible assets, stock-based compensation expenses,
restructuring charges, asset impairment charges, sales tax recoveries and
unusual tax adjustments. The earnings per share benefit from common stock
repurchases, if applicable, is also eliminated from the calculation of the
Adjusted EPS portion of annual incentives.     •   Americas’ license revenue is
a GAAP financial figure shown in the reporting segments note to the Company’s
Consolidated Financial Statements.

          The Compensation Committee is empowered to interpret and make
determinations regarding the 2009 Plan. The Compensation Committee may
terminate, suspend or amend the 2009 Plan, in whole or in part from time to
time, including the adoption of amendments deemed necessary or desirable to
correct any defect or supply omitted data or to reconcile any inconsistency or
discrepancy in the 2009 Plan or in any award granted thereunder, without the
consent of any affected participant.
          In order to be eligible for an award under the 2009 Plan, a
participant must be actively employed by the company through the date of
payment. If a participant’s employment terminates for any reason prior to such
date of payment, the participant will not be eligible for any unpaid awards
under the 2009 Plan, and no unpaid awards under the 2009 Plan will be paid to
the participant.
 

*   This summary does not constitute the entirety of the 2009 Plan as adopted by
the Compensation Committee.

 